DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 15-20) in the reply filed on July 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on February 7, 2020; June 7, 2021; April 25, 2022; and July 22, 2022 is acknowledged. Signed copies are attached to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003505158 (hereinafter referred to as JP-158; see attached translation) in view of JP 2018510003 (hereinafter referred to as JP-003; see attached translation). 
JP-158 discloses a needleless connector for use in medical applications in a configuration that facilitates fluid flow therethrough includes a housing having an inlet and an outlet, which reads on “a housing having a proximal end defining an access port of the housing and a distal end including a base defining an outlet port of the housing”. The connector also includes a flexible tube assembly that defines a fluid path between the inlet and the outlet, which reads on “an inner surface defining an internal cavity extending between the access and outlet ports”. The fluid path is defined by a compressible tubular body carrying a valve mechanism (abstract; Detailed Description of the Invention). 
The valve assembly has an inlet end located inside the inlet and an outlet end in communication with the outlet. The inlet end carries a lumen that is closed when inside the inlet end and open when outside the inlet end. The method comprises compressing the valve assembly axially to maintain a substantially constant inner volume of the fluid passageway while opening the lumen, and then depressurizing the valve assembly axially and opening the fluid while opening the lumen. Maintaining the interior volume of the passage substantially constant (fifth aspect). 
JP-158 discloses an antibacterial coating on the outer surface of the piston. 
JP-158 discloses additional embodiments such as a medical use connector configured to facilitate fluid flow therethrough, comprising: an inlet, an outlet, and a valve assembly defining a fluid path between the inlet and the outlet. A connector wherein at least one of the inlet, outlet and valve assembly is formed to include an antimicrobial agent (claim 47). 
Additionally, the antimicrobial coating can be applied to the inner surface of the fluid passage. 
Regarding claim 16, the instant claim recites the proximal end of the housing includes a chamfer. However, after a review of the specification, there does not appear to be significance to the feature other than ornamental/aesthetic. Applicants attention is directed to MPEP 2144.04 IV B which discloses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Regarding claims 17-18, as noted above, the coating can be located on the outside and inside of the medical device. 
JP-158 does not disclose the antimicrobial coating is sustained release. 
JP-003 discloses providing an antimicrobial coating to a medical device (title). Devices include needleless connectors (Figures). 
An antimicrobial coating can be applied to the outside of the medical device, including the top,  to provide extended reduction in microbial colonization/growth on treated surfaces. 
Regarding claim 20, the coating reduces microorganisms on the treated surfaces for extended periods of time, such as after 31 days.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have provided an antimicrobial coating to the outside of the medical connector in order to reduce the likelihood of microbial colonization on treated surfaces. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2003505158 (hereinafter referred to as JP-158; see attached translation) in view of JP 2018510003 (hereinafter referred to as JP-003; see attached translation) as applied to claim 15 above, and further in view of Sivakumaran et al. (CA 3057863). 
The combined teachings of JP-158 and JP-003 are discussed above. 
JP-003 discloses the antimicrobial agent used in the coating is a copper coating. 
Sivakumaran discloses coating composition for medical devices.  The antimicrobial agent can be selected from the group comprising chlorhexidine and copper (page 27). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used chlorhexidine in the composition of JP-003 since they are disclosed by Sivakumaran to be functional equivalents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615